                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
MERCIS B.V.,

        Plaintiff,                                         Case No.: 1:19-cv-03611

   v.                                                            Judge Manish S. Shah

THE PARTNERSHIPS AND UNINCORPORATED                              Magistrate Judge Jeffrey Cummings
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                               SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on August 20, 2019 [45] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment with prejudice, and hereby fully and completely satisfy the same as to the following

Defendants:

                     NO.                               DEFENDANT
                     336                                 Amaping


        THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Dated: May 8, 2020                           Respectfully submitted,




                                             Yanling Jiang (Bar No. 6309336)
                                             JianglP LLC
                                             3 l 2-675-6297
                                             l l l West Jackson BLVD STE 1700
                                             Chicago, IL 60604
                                             Telephone: 312-675-6297
                                             Email: yanling@jiangip.com
                                             ATTORNEY FOR PLAINTIFF



Subscribed and sworn before me by Yanling Jiang, on this 8th day of May, 2020.



Given under by hand and notarial seal.




                                             Notary Public
                MICHAEL SEVERT
                  Official Seal
    1    Notary Public • State of Illinois
    , My Commis sion Expires Sep 11, 2023
                                                         :tl
                                             State of ---------

                                             County of
